Citation Nr: 0332949	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  98-16 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an apportionment from the veteran's 
disability compensation benefits of more than $200 per month 
on behalf of his estranged spouse (prior to their divorce in 
May 2001).  

2.  Entitlement to an apportionment from the veteran's 
disability compensation benefits on behalf of his three step-
children after they had left his household.  


REPRESENTATION

Appellee represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

This is a contested claim.  The appellant was the estranged 
spouse of the veteran until they were divorced in May 2001.  
The appellee is the veteran, who had active service from 
September 1978 to September 1982.  Contested claims 
procedures have been followed in this appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an apportionment determination by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Jurisdiction over the claims file 
was subsequently transferred to the RO in New York, New York.  

The Board notes that the appellant's apportionment from the 
veteran's VA disability compensation benefits has been 
terminated, effective June 1, 2001, following their divorce 
on May [redacted], 2001, since an ex-spouse is not a proper claimant 
for an apportionment.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  The veteran has been totally disabled due to service-
connected schizophrenia since his discharge from service in 
September 1982.  

3.  The veteran married the appellant in April 1993; he did 
not adopt or assume a legal obligation to support her three 
children.  

4.  The appellant and the veteran permanently separated in 
December 1996; after that time, the appellant's three 
children were not members of the veteran's household.  

5.  As of December 1996, the veteran received $2036 per month 
in VA disability compensation benefits; this included less 
than $200 for his dependent spouse and nothing for his three 
step-children.  

6.  As of January 1997, the appellant's credible monthly 
living expenses for herself and her three children exceed her 
reported monthly income by almost $700.  

7.  The apportionment of more than $200 per month from the 
veteran's VA benefits on behalf of his estranged spouse would 
constitute undue hardship to the veteran.  


CONCLUSIONS OF LAW

1.  Entitlement to an apportionment of more than $200 per 
month from the veteran's VA benefits on behalf of his 
estranged spouse is not established.  38 U.S.C.A. § 5307(a) 
(West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452 (2003).  

2.  After they had left his household, the veteran's three 
step-children were not proper claimants for an apportionment.  
38 U.S.C.A. § 5307(a) (West 2002); 38 C.F.R. § 3.57 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters and the 
statement of the case, the RO has notified both parties of 
the controlling legal criteria and of the financial 
information needed to substantiate or oppose the current 
claims, etc.  See, e.g., the letters addressed to the parties 
by the RO dated December 17, 1996, to which the appellant 
responded in January 1997.  Since the VCAA was not enacted 
until November 2000, none of the evidentiary development in 
this case specifically addressed the requirements of the 
VCAA; nevertheless, the parties were fully informed of the 
information needed to either substantiate or oppose the 
appellant's claims (none of which VA could obtain for either 
party), and the appellant fully responded with the requested 
financial information which formed the factual basis for the 
RO's apportionment determination in February 1997.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, neither the appellant, the appellee nor the 
appellee's representative has identified any additional 
evidence or information which could be obtained to 
substantiate or oppose the present claims, and the Board is 
also unaware of any such outstanding evidence or information.  
The evidentiary record has been fully developed in this case 
as it pertains to the appellant.  The veteran has not 
responded to the RO's requests for his financial information, 
but certain basic facts are known; and this evidentiary lack 
is not prejudicial to the veteran in view of the Board's 
current decision since he did not timely object to the 
initial apportionment of $200 per month to his spouse.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

II.  Factual Background

The veteran is service-connected for schizophrenia, which has 
been rated 100 percent disabling since his discharge from 
active service in September 1982.  This rating is considered 
to be permanent and is protected against reduction pursuant 
to 38 U.S.C.A. § 110 (West 2002).  

In April 1993, the veteran married the appellant, who already 
had three children, born in 1984, 1985, and 1986, who were 
not the veteran's natural children.  There is no evidence 
indicating that the veteran ever adopted these children as 
his own, and the appellant does not contend that he did so.  

The veteran was paid an additional VA dependency allowance 
for a dependent spouse until he and the appellant were 
divorced in May 2001; and he was also paid a VA dependency 
allowance for his three step-children so long as they were 
members of his household.  The veteran and the appellant 
permanently separated in December 1996.  There is no evidence 
that any of the three children remained in the veteran's 
household after December 1996, and the veteran's VA 
dependency allowance for his three step-children was 
terminated from this time because they no longer satisfied 
the regulatory definition of a dependent "child" of the 
veteran pursuant to 38 C.F.R. § 3.57 once they were no longer 
members of his household.  

Also in December 1996, the appellant filed a claim seeking an 
apportionment from the veteran's VA disability compensation 
benefits on behalf of herself and her three children, the 
veteran's step-children.  

In response to a VA request for financial information to 
substantiate her apportionment claim, the appellant submitted 
a written statement in January 1997 in which she reported 
that she was not working and had no earnings; that her total 
monthly income consisted of $284 from welfare and food stamps 
and $1000 from "dependent contributions;" and that her 
monthly living expenses for herself and her three children 
were $2980, including $1200 per month for clothing and $100 
per month for cable TV.  

The veteran did not respond to requests by the RO for 
financial information.  However, it is known that he was 
receiving $2036 per month in VA disability compensation 
benefits as of December 1, 1996, which did not include any 
dependency allowance for his three step-children.  

In an Apportionment Decision dated in February 1997, the 
Winston-Salem RO determined that the appellant's living 
expenses exceeded her income by at least $496 per month (the 
alleged monthly expense of $1200 for clothing was not 
allowed).  It was further determined that an apportionment of 
$200 per month would be granted to the separated spouse, but 
that an additional apportionment for the three step-children 
of the veteran would be denied because they were no longer 
members of the veteran's household.  The veteran did not 
initiate a timely appeal from this determination; the 
appellant appealed for a higher apportionment for herself and 
for an additional apportionment on behalf of her children.  

In March 1997, a social worker wrote to the New York 
Department of Social Services to say that the appellant's 
daughter [redacted] was no longer in foster care and that she was 
currently on a trial discharge with her mother who was 
responsible for her financial needs.  

In a January 1998 memorandum from a physician at the VA 
Medical Center in Brooklyn, NY, addressed to the Fiduciary 
Department at the New York RO, it was reported that the 
veteran was currently being treated in the psychiatric ward 
for schizophrenia and for cocaine/alcohol abuse.  His 
separated wife (the appellant) was also said to be a drug 
abuser, and the VA treatment team judged that their joint 
bank account was not an appropriate repository for the 
veteran's VA benefits payments since their handling of their 
money had not been wise or prudent, but characterized by 
"wanton spending."  It was further recommend that a 
fiduciary be appointed, preferably one of the veteran's 
parents.  

It was subsequently determined that the veteran was not 
competent to handle his financial affairs, and it was 
intended to appoint his mother as his fiduciary.  

III.  Analysis

If the veteran is not living with his spouse, or if the 
veteran's children are not in his or her custody and the 
veteran is not reasonably discharging his or her 
responsibility for the spouse's or children's support, all or 
any part of the veteran's VA compensation benefits may be 
apportioned as may be prescribed by the Secretary, provided a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 U.S.C.A. § 5307(a); 38 C.F.R. 
§ 3.450(a)(ii), 3.452(a).  

A "child" of a veteran includes a stepchild of a veteran 
who acquired that status before the age of 18 and who is a 
member of the veteran's household.  38 C.F.R. § 3.57(a).  

Where hardship is shown to exist, VA compensation may be 
specially apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  38 C.F.R. § 3.451.  

In the present case, the Board notes that, once they were no 
longer members of the veteran's household, his three step-
children did not satisfy the regulatory definition of a 
"child" of the veteran and therefore were not proper 
claimants for an apportionment of his VA benefits.  The 
veteran never adopted these children or assumed legal 
responsibility for their support, so their mother was solely 
responsible for meeting their financial needs once she 
separated from the veteran.  Accordingly, the Board affirms 
the RO's determination to deny an apportionment to the 
veteran's three step-children in this case.  

As for the appellant, she clearly has demonstrated some 
degree of financial need for an apportionment.  However, like 
the RO, the Board does not find her report of  $1200 in 
monthly clothing expenses to be credible, and the reported 
monthly expense of $100 for cable TV hardly constitutes an 
expense for the basic necessities of life.  Nevertheless, 
assuming $300 per month in genuine clothing expenses, the 
appellant's credible living expenses exceeded her reported 
income by almost $700 per month, but much of this amount 
pertained to the financial needs of her children for whom the 
veteran is not legally responsible.  Furthermore, it appears 
that at least one of the appellant's children was in foster 
care for part of the time, rather than at home with her 
mother.  Moreover, the appellant has not indicated that she 
is unable to seek some sort of employment to help support 
herself and her children in order to make up some of the 
monthly deficit.  

The also Board notes that the appellant has alleged that the 
veteran was also in receipt of $496 per month from the Social 
Security Administration in addition to his VA benefits, but 
this relatively small additional income for the veteran would 
not essentially change the outcome in this apportionment 
claim; and it is parenthetically noted that these Social 
Security funds are a very likely source of at least part of 
the $1000 per month in "dependent contributions" income 
which the appellant has reported receiving.  Consequently, 
the $200 per month apportioned to the appellant by the RO 
from the veteran's VA disability benefits appears to be a 
reasonable contribution to her support by the veteran so long 
as they remained married.  This exceeds the amount (currently 
$124 per month) which he received from VA on account of his 
dependent spouse.  

It must also be remembered that the veteran's VA benefits are 
paid to him in compensation for severe psychiatric illness 
incurred during his military service which has been totally 
disabling since 1982.  Only the most serious and weighty 
considerations warrant depriving him of even a portion of 
these benefits which he has earned through his honorable 
military service.  Since the veteran is permanently and 
totally disabled and unable to work to support himself, it 
appears to the Board that an apportionment of more than the 
$200 per month would seriously interfere with the veteran's 
ability to afford the basic necessities of life, thus 
constituting undue hardship to the veteran.  Accordingly, the 
Board will deny the appeal seeking an apportionment of more 
than $200 per month on behalf of the veteran's estranged 
spouse.  


	(CONTINUED ON NEXT PAGE)



ORDER

An apportionment in excess of $200 per month on behalf of the 
veteran's estranged spouse is denied.  

An apportionment on behalf of the veteran's three step-
children is also denied.  



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



